United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2838
                                    ___________

Jon David Brooks,                        *
                                         *
                    Appellant,           * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Minnesota.
                                         *
United States of America,                *       [UNPUBLISHED]
                                         *
                    Appellee.            *
                                    ___________

                              Submitted: November 3, 2005
                                 Filed: November 9, 2005
                                  ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.


      Jon David Brooks filed a 28 U.S.C. § 2255 motion to vacate Brooks's sentence
based on the Supreme Court’s decision in Blakely v. Washington, 542 U.S. 296
(2004). The district court* denied relief, but granted a certificate of appealability on
whether the ruling in Blakely--and now United States v. Booker, 125 S. Ct. 738
(2005)--applies retroactively to cases on collateral review. The rule announced in
Booker does not apply to final criminal judgments on collateral review. See Never

      *
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
Misses A Shot v. United States, 413 F.3d 781, 783-84 (8th Cir. 2005) (per curiam).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                      ______________________________




                                       -2-